Exhibit 10.01
MACROMEDIA, INC.
 
2002 EQUITY INCENTIVE PLAN
 
As Adopted June 6, 2002
 
1.    PURPOSE.    The purpose of this Plan is to provide incentives to attract,
retain and motivate eligible persons whose present and potential contributions
are important to the success of the Company, its Parent and Subsidiaries, by
offering them an opportunity to participate in the Company’s future performance
through awards of Options and Restricted Stock. Capitalized terms not defined in
the text are defined in Section 22.
 
2.    SHARES SUBJECT TO THE PLAN.
 
2.1    Number of Shares Available.    Subject to Sections 2.2 and 17, the total
number of Shares reserved and available for grant and issuance pursuant to this
Plan will be 2,000,000 Shares plus Shares that are subject to: (a) issuance upon
exercise of an Option but cease to be subject to such Option for any reason
other than exercise of such Option; (b) an Award granted hereunder but are
forfeited or are repurchased by the Company at the original issue price; and (c)
an Award that otherwise terminates without Shares being issued. No more than
30,000,000 shares shall be issued as ISOs. At all times the Company shall
reserve and keep available a sufficient number of Shares as shall be required to
satisfy the requirements of all outstanding Options granted under this Plan and
all other outstanding but unvested Awards granted under this Plan.
 
2.2    Adjustment of Shares.    In the event that the number of outstanding
shares is changed by a stock dividend, recapitalization, stock split, reverse
stock split, subdivision, combination, reclassification or similar change in the
capital structure of the Company without consideration, then (a) the number of
Shares reserved for issuance under this Plan, (b) the number of Shares that may
be granted pursuant to Sections 3 and 8 below, (c) the Exercise Prices of and
number of Shares subject to outstanding Options, and (d) the number of Shares
subject to other outstanding Awards may, upon approval of the Board in its
discretion, be proportionately adjusted in compliance with applicable securities
laws; provided, however, that fractions of a Share will not be issued but will
either be replaced by a cash payment equal to the Fair Market Value of such
fraction of a Share or will be rounded up to the nearest whole Share, as
determined by the Committee.
 
3.    ELIGIBILITY.    ISOs may be granted only to employees (including officers
and directors who are also employees) of the Company or of a Parent or
Subsidiary of the Company.



--------------------------------------------------------------------------------

All other Awards may be granted to employees, officers, directors, consultants,
independent contractors and advisors of the Company or any Parent or Subsidiary
of the Company; provided such consultants, contractors and advisors render bona
fide services not in connection with the offer and sale of securities in a
capital-raising transaction. No person will be eligible to receive more than
2,000,000 Shares in any calendar year under this Plan pursuant to the grant of
Awards hereunder, other than new employees of the Company or of a Parent or
Subsidiary of the Company (including new employees who are also officers and
directors of the Company or any Parent or Subsidiary of the Company), who are
eligible to receive up to a maximum of 3,000,000 Shares in the calendar year in
which they commence their employment. A person may be granted more than one
Award under this Plan.
 
4.    ADMINISTRATION.
 
4.1    Committee Authority.    This Plan will be administered by the Committee
or by the Board acting as the Committee. Except for automatic grants to Outside
Directors pursuant to Section 8 hereof, and subject to the general purposes,
terms and conditions of this Plan, and to the direction of the Board, the
Committee will have full power to implement and carry out this Plan. Except for
automatic grants to Outside Directors pursuant to Section 8 hereof, the
Committee will have the authority to:
 

 
(a)
 
construe and interpret this Plan, any Award Agreement and any other agreement or
document executed pursuant to this Plan;

 

 
(b)
 
prescribe, amend and rescind rules and regulations relating to this Plan or any
Award;

 

 
(c)
 
select persons to receive Awards;

 

 
(d)
 
determine the form and terms of Awards;

 

 
(e)
 
determine the number of Shares or other consideration subject to Awards;

 

 
(f)
 
determine whether Awards will be granted singly, in combination with, in tandem
with, in replacement of, or as alternatives to, other Awards under this Plan or
any other incentive or compensation plan of the Company or any Parent or
Subsidiary of the Company;

 

 
(g)
 
grant waivers of Plan or Award conditions;

 

 
(h)
 
determine the vesting, exercisability and payment of Awards;

 

 
(i)
 
correct any defect, supply any omission or reconcile any inconsistency in this
Plan, any Award or any Award Agreement;



--------------------------------------------------------------------------------

 

 
(j)
 
determine whether an Award has been earned; and

 

 
(k)
 
make all other determinations necessary or advisable for the administration of
this Plan.

 
4.2    Committee Discretion.    Except for automatic grants to Outside Directors
pursuant to Section 8 hereof, any determination made by the Committee with
respect to any Award will be made in its sole discretion at the time of grant of
the Award or, unless in contravention of any express term of this Plan or Award,
at any later time, and such determination will be final and binding on the
Company and on all persons having an interest in any Award under this Plan. The
Committee may delegate to one or more officers of the Company the authority to
grant an Award under this Plan to Participants who are not Insiders of the
Company.
 
5.    OPTIONS.    The Committee may grant Options to eligible persons and will
determine whether such Options will be Incentive Stock Options within the
meaning of the Code (“ISO”) or Nonqualified Stock Options (“NQSOs”), the number
of Shares subject to the Option, the Exercise Price of the Option, the period
during which the Option may be exercised, and all other terms and conditions of
the Option, subject to the following:
 
5.1    Form of Option Grant.    Each Option granted under this Plan will be
evidenced by an Award Agreement which will expressly identify the Option as an
ISO or an NQSO (“Stock Option Agreement”), and, except as otherwise required by
the terms of Section 8 hereof, will be in such form and contain such provisions
(which need not be the same for each Participant) as the Committee may from time
to time approve, and which will comply with and be subject to the terms and
conditions of this Plan.
 
5.2    Date of Grant.    The date of grant of an Option will be the date on
which the Committee makes the determination to grant such Option, unless
otherwise specified by the Committee. The Stock Option Agreement and a copy of
this Plan will be delivered to the Participant within a reasonable time after
the granting of the Option.
 
5.3    Exercise Period.    Options may be exercisable within the times or upon
the events determined by the Committee as set forth in the Stock Option
Agreement governing such Option; provided, however, that no Option will be
exercisable after the expiration of ten (10) years from the date the Option is
granted; and provided further that no ISO granted to a person who directly or by
attribution owns more than ten percent (10%) of the total combined voting power
of all classes of stock of the Company or of any Parent or Subsidiary of the
Company (“Ten Percent Stockholder”) will be exercisable after the expiration of
five (5) years from the date the ISO is granted. The Committee also may provide
for Options to become exercisable at one time or from time to time, periodically
or otherwise, in such number of Shares or percentage of Shares as the Committee
determines.



--------------------------------------------------------------------------------

 
5.4    Exercise Price.    The Exercise Price of an Option will be determined by
the Committee when the Option is granted and may not be less than 100% of the
Fair Market Value of the Shares on the date of grant; provided that the Exercise
Price of any ISO granted to a Ten Percent Stockholder will not be less than 110%
of the Fair Market Value of the Shares on the date of grant. Payment for the
Shares purchased may be made in accordance with Section 7 of this Plan.
 
5.5    Method of Exercise.    Options may be exercised only by delivery to the
Company of a written stock option exercise agreement (the “Exercise Agreement”)
in a form approved by the Committee (which need not be the same for each
Participant), stating the number of Shares being purchased, the restrictions
imposed on the Shares purchased under such Exercise Agreement, if any, and such
representations and agreements regarding Participant’s investment intent and
access to information and other matters, if any, as may be required or desirable
by the Company to comply with applicable securities laws, together with payment
in full of the Exercise Price for the number of Shares being purchased.
 
5.6    Termination.    Notwithstanding the exercise periods set forth in the
Stock Option Agreement, exercise of an Option will always be subject to the
following:
 

 
(a)
 
If the Participant is Terminated for any reason except death or Disability, then
the Participant may exercise such Participant’s Options only to the extent that
such Options would have been exercisable upon the Termination Date no later than
ninety (90) days after the Termination Date (or such shorter or longer time
period not exceeding five (5) years as may be determined by the Committee, with
any exercise beyond ninety (90) days after the Termination Date deemed to be an
NQSO), but in any event, no later than the expiration date of the Options.

 

 
(b)
 
If the Participant is Terminated because of Participant’s death or Disability
(or the Participant dies within ninety (90) days after a Termination because of
Participant’s Disability), then Participant’s Options may be exercised only to
the extent that such Options would have been exercisable by Participant on the
Termination Date and must be exercised by Participant (or Participant’s legal
representative or authorized assignee) no later than twelve (12) months after
the Termination Date (or such shorter or longer time period not exceeding five
(5) years as may be determined by the Committee, with any such exercise beyond
(a) three (3) months after the Termination Date when the Termination is for any
reason other than the Participant’s death or disability, within the meaning of
Section 22(e)(3) of the Code, or (ii) twelve (12) months after the Termination
Date when the Termination is for Participant’s disability, within the meaning of
Section 22(e)(3) of the Code, deemed to be an NQSO), but in any event no later
than the expiration date of the Options.

 
5.7    Limitations on Exercise.    The Committee may specify a reasonable
minimum number of Shares that may be purchased on any exercise of an Option,
provided that



--------------------------------------------------------------------------------

such minimum number will not prevent Participant from exercising the Option for
the full number of Shares for which it is then exercisable.
 
5.8    Limitations on ISO.    The aggregate Fair Market Value (determined as of
the date of grant) of Shares with respect to which ISO are exercisable for the
first time by a Participant during any calendar year (under this Plan or under
any other incentive stock option plan of the Company, Parent or Subsidiary of
the Company) will not exceed $100,000. If the Fair Market Value of Shares on the
date of grant with respect to which ISO are exercisable for the first time by a
Participant during any calendar year exceeds $100,000, then the Options for the
first $100,000 worth of Shares to become exercisable in such calendar year will
be ISO and the Options for the amount in excess of $100,000 that become
exercisable in that calendar year will be NQSOs. In the event that the Code or
the regulations promulgated thereunder are amended after the Effective Date of
this Plan to provide for a different limit on the Fair Market Value of Shares
permitted to be subject to ISO, such different limit will be automatically
incorporated herein and will apply to any Options granted after the effective
date of such amendment.
 
5.9    Modification, Extension or Renewal.    The Committee may modify, extend
or renew outstanding Options and authorize the grant of new Options in
substitution therefor, provided that any such action may not, without the
written consent of a Participant, impair any of such Participant’s rights under
any Option previously granted. Any outstanding ISO that is modified, extended,
renewed or otherwise altered will be treated in accordance with Section 424(h)
of the Code. The Committee may reduce the Exercise Price of outstanding Options
without the consent of Participants affected by a written notice to them;
provided, however, that the Exercise Price may not be reduced below the minimum
Exercise Price that would be permitted under Section 5.4 of this Plan for
Options granted on the date the action is taken to reduce the Exercise Price.
 
5.10    No Disqualification.    Notwithstanding any other provision in this
Plan, no term of this Plan relating to ISO will be interpreted, amended or
altered, nor will any discretion or authority granted under this Plan be
exercised, so as to disqualify this Plan under Section 422 of the Code or,
without the consent of the Participant affected, to disqualify any ISO under
Section 422 of the Code.
 
6.    RESTRICTED STOCK.    A Restricted Stock Award is an offer by the Company
to sell to an eligible person Shares that are subject to restrictions. The
Committee will determine to whom an offer will be made, the number of Shares the
person may purchase, the price to be paid (the “Purchase Price”), the
restrictions to which the Shares will be subject, and all other terms and
conditions of the Restricted Stock Award, subject to the following:



--------------------------------------------------------------------------------

 
6.1    Form of Restricted Stock Award.    All purchases under a Restricted Stock
Award made pursuant to this Plan will be evidenced by an Award Agreement
(“Restricted Stock Purchase Agreement”) that will be in such form (which need
not be the same for each Participant) as the Committee will from time to time
approve, and will comply with and be subject to the terms and conditions of this
Plan. The offer of Restricted Stock will be accepted by the Participant’s
execution and delivery of the Restricted Stock Purchase Agreement and full
payment for the Shares to the Company within thirty (30) days from the date the
Restricted Stock Purchase Agreement is delivered to the person. If such person
does not execute and deliver the Restricted Stock Purchase Agreement along with
full payment for the Shares to the Company within thirty (30) days, then the
offer will terminate, unless otherwise determined by the Committee.
 
6.2    Purchase Price.    The Purchase Price of Shares sold pursuant to a
Restricted Stock Award will be determined by the Committee on the date the
Restricted Stock Award is granted. Payment of the Purchase Price may be made in
accordance with Section 7 of this Plan.
 
6.3    Terms of Restricted Stock Awards.    Restricted Stock Awards shall be
subject to such restrictions as the Committee may impose. These restrictions may
be based upon completion of a specified number of years of service with the
Company or upon completion of the performance goals as set out in advance in the
Participant’s individual Restricted Stock Purchase Agreement. Restricted Stock
Awards may vary from Participant to Participant and between groups of
Participants. Prior to the grant of a Restricted Stock Award, the Committee
shall: (a) determine the nature, length and starting date of any Performance
Period for the Restricted Stock Award; (b) select from among the Performance
Factors to be used to measure performance goals, if any; and (c) determine the
number of Shares that may be awarded to the Participant. Prior to the payment of
any Restricted Stock Award, the Committee shall determine the extent to which
such Restricted Stock Award has been earned. Performance Periods may overlap and
Participants may participate simultaneously with respect to Restricted Stock
Awards that are subject to different Performance Periods and having different
performance goals and other criteria.
 
6.4    Termination During Performance Period.    If a Participant is Terminated
during a Performance Period for any reason, then such Participant will be
entitled to payment (whether in Shares, cash or otherwise) with respect to the
Restricted Stock Award only to the extent earned as of the date of Termination
in accordance with the Restricted Stock Purchase Agreement, unless the Committee
will determine otherwise.
 
7.    PAYMENT FOR SHARE PURCHASES.



--------------------------------------------------------------------------------

 
7.1    Payment.    Payment for Shares purchased pursuant to this Plan may be
made in cash (by check) or, where expressly approved for the Participant by the
Committee and where permitted by law:
 

 
(a)
 
by cancellation of indebtedness of the Company to the Participant;

 

 
(b)
 
by surrender of shares that either: (1) have been owned by Participant for more
than six (6) months and have been paid for within the meaning of SEC Rule 144
(and, if such shares were purchased from the Company by use of a promissory
note, such note has been fully paid with respect to such shares); or (2) were
obtained by Participant in the public market;

 

 
(c)
 
by tender of a full recourse promissory note having such terms as may be
approved by the Committee and bearing interest at a rate sufficient to avoid (i)
imputation of income under Sections 483 and 1274 of the Code and (ii) variable
accounting treatment under Financial Accounting Standards Board Interpretation
No. 44 to APB No. 25; provided, however, that Participants who are not employees
or directors of the Company will not be entitled to purchase Shares with a
promissory note unless the note is adequately secured by collateral other than
the Shares; provided, further, that the portion of the Exercise Price or
Purchase Price, as the case may be, equal to the par value of the Shares must be
paid in cash or other legal consideration permitted by Delaware General
Corporation;

 

 
(d)
 
by waiver of compensation due or accrued to the Participant for services
rendered;

 

 
(e)
 
with respect only to purchases upon exercise of an Option, and provided that a
public market for the Company’s stock exists:

 
(1)  through a “same day sale” commitment from the Participant and a
broker-dealer that is a member of the National Association of Securities Dealers
(an “NASD Dealer”) whereby the Participant irrevocably elects to exercise the
Option and to sell a portion of the Shares so purchased to pay for the Exercise
Price, and whereby the NASD Dealer irrevocably commits upon receipt of such
Shares to forward the Exercise Price directly to the Company; or
 
(2)  through a “margin” commitment from the Participant and a NASD Dealer
whereby the Participant irrevocably elects to exercise the Option and to pledge
the Shares so purchased to the NASD Dealer in a margin account as security for a
loan from the NASD Dealer in the amount of the Exercise Price, and whereby the
NASD Dealer irrevocably commits upon receipt of such Shares to forward the
Exercise Price directly to the Company; or
 

 
(f)
 
by any combination of the foregoing.



--------------------------------------------------------------------------------

 
7.2    Loan Guarantees.    The Committee may help the Participant pay for Shares
purchased under this Plan by authorizing a guarantee by the Company of a
third-party loan to the Participant.
 
8.    AUTOMATIC GRANTS TO OUTSIDE DIRECTORS.
 
8.1    Types of Options and Shares.    Options granted under this Plan and
subject to this Section 8 shall be NQSOs.
 
8.2    Eligibility.    Options subject to this Section 8 shall be granted only
to Outside Directors.
 
8.3    Initial Grant.    Each Outside Director who becomes a member of the Board
on or after the Effective Date will automatically be granted an option for
60,000 Shares (the “Initial Grant”) on the date such Outside Director first
becomes a member of the Board. Each Outside Director who became a member of the
Board on or prior to the Effective Date and who did not receive a prior option
grant (under this Plan or otherwise and from the Company or any of its corporate
predecessors) will receive an Initial Grant on the Effective Date.
 
8.4    Succeeding Grant.    Each Outside Director who is a member of the Board
on or after the Effective Date will be granted an option for 60,000 Shares,
reduced by the number of Shares subject to options that remain unvested as of
the date of such grant (a “Succeeding Grant”), immediately following the Annual
Meeting of Stockholders that occurs on or after the third anniversary of Outside
Director’s last preceding Succeeding Grant, or in the absence of a Succeeding
Grant, Outside Director’s Initial Grant.
 
8.5    Committee Grants.    Each Outside Director who serves as a member of
either the Audit Committee of the Board or the Compensation Committee of the
Board will receive an additional option grant immediately following the Annual
Meeting of Stockholders as follows:
 

 
(a)
 
Audit Committee.    If the Outside Director is serving as a member of the Audit
Committee of the Board, the Outside Director will be granted an option for
10,000 Shares (the “Audit Committee Grant”). If the Outside Director is serving
as the chairman of the Audit Committee, the Outside Director will be granted an
additional option for 5,000 Shares (the “Audit Committee Chairman Grant”).

 

 
(b)
 
Compensation Committee.    If the Outside Director is serving as a member of the
Compensation Committee of the Board, the Outside Director will be granted an
option or 7,500 Shares (the “Compensation Committee Grant”). If the Outside
Director is serving as the chairman of the



--------------------------------------------------------------------------------

Compensation Committee, the Outside Director will be granted an additional
option for 5,000 Shares (the “Compensation Committee Chairman Grant”).
 
8.5    Vesting and Exercisability.    The date an Outside Director receives an
Initial Grant, a Succeeding Grant, or Committee Grant is referred to in this
Plan as the “Start Date” for such option.
 

 
(a)
 
Initial Grant.    Each Initial Grant shall vest as to 16.67% of the Shares
subject to it on the date six months after the date of such grant and shall vest
as to an additional 2.7778% of the Shares each calendar month thereafter, so
long as the Optionee continuously remains a director or consultant of the
Company.

 

 
(b)
 
Succeeding Grant.    Each Succeeding Grant shall vest as to 2.7778% of the
Shares each calendar month, so long as the Outside Director continuously remains
a director or consultant of the Company.

 

 
(c)
 
Committee Grants.    Each Audit Committee Grant and each Compensation Committee
Grant will vest as to 8.33% of the Shares each calendar month, so long as the
Outside Director continuously remains a member of the respective Committee. Each
Audit Committee Chairman Grant and each Compensation Committee Chairman Grant
will vest as to 8.33% of the Shares each calendar month, so long as the Outside
Director continuously remains chairman.

 
Notwithstanding any provision to the contrary, in the event of a Corporate
Transaction described in Section 17.1, the vesting of all options granted to
Outside Directors pursuant to this Section 8 will accelerate and such options
will become exercisable in full prior to the consummation of such event at such
times and on such conditions as the Committee determines, and must be exercised,
if at all, within six (6) months after the consummation of said event. Any
options not exercised within such six-month period shall expire.
 
8.6    Exercise Price.    The exercise price of an option pursuant to an Initial
Grant and Succeeding Grant shall be the Fair Market Value of the Shares, at the
time that the option is granted.
 
8.7    Termination.    Except as provided below in this Section, the options
granted under this Section 8 shall terminate and may not be exercised if the
Outside Director ceases to be a member of the Board or a consultant of the
Company. The date on which the Outside Director ceases to be a member of the
Board or ceases to remain a consultant of the Company shall be referred to as
the “Termination Date.”
 

 
(a)
 
Termination Generally.    If Outside Director ceases to be a member of the Board
or a consultant of the Company for any reason except death or disability (as
defined below), the options granted



--------------------------------------------------------------------------------

 
under this Section 8, to the extent (and only to the extent) that it would have
been exercisable by such Outside Director on the Termination Date, may be
exercised by the Outside Director within six (6) months after the Termination
Date, but in no event later than the expiration date.

 

 
(b)
 
Death or Disability.    If the Outside Director ceases to be a member of the
Board or a consultant of the Company because of the death of the Outside
Director or the disability of the Outside Director within the meaning of Section
22(e)(3) of the Code, the options granted under this Section 8, to the extent
(and only to the extent) that it would have been exercisable by the Outside
Director on the Termination Date, may be exercised by the Outside Director
within twelve (12) months after the Termination Date, but in no event later than
the expiration date.

 
9.    WITHHOLDING TAXES.
 
9.1    Withholding Generally.    Whenever Shares are to be issued in
satisfaction of Awards granted under this Plan, the Company may require the
Participant to remit to the Company an amount sufficient to satisfy federal,
state and local withholding tax requirements prior to the delivery of any
certificate or certificates for such Shares. Whenever, under this Plan, payments
in satisfaction of Awards are to be made in cash, such payment will be net of an
amount sufficient to satisfy federal, state, and local withholding tax
requirements.
 
9.2    Stock Withholding.    When, under applicable tax laws, a Participant
incurs tax liability in connection with the exercise or vesting of any Award
that is subject to tax withholding and the Participant is obligated to pay the
Company the amount required to be withheld, the Committee may in its sole
discretion allow the Participant to satisfy the minimum withholding tax
obligation by electing to have the Company withhold from the Shares to be issued
that number of Shares having a Fair Market Value equal to the minimum amount
required to be withheld, determined on the date that the amount of tax to be
withheld is to be determined. All elections by a Participant to have Shares
withheld for this purpose will be made in accordance with the requirements
established by the Committee and be in writing in a form acceptable to the
Committee.
 
10.    TRANSFERABILITY.
 
10.1    Except as otherwise provided in this Section 10, Awards granted under
this Plan, and any interest therein, will not be transferable or assignable by
Participant, and may not be made subject to execution, attachment or similar
process, otherwise than by will or by the laws of descent and distribution or as
determined by the Committee and set forth in the Award Agreement with respect to
Awards that are not ISOs.
 
10.2    All Awards other than NQSO’s.    All Awards other than NQSO’s shall be
exercisable: (i) during the Participant’s lifetime, only by (A) the Participant,
or (B) the



--------------------------------------------------------------------------------

Participant’s guardian or legal representative; and (ii) after Participant’s
death, by the legal representative of the Participant’s heirs or legatees.
 
10.3    NQSOs.    Unless otherwise restricted by the Committee, an NQSO shall be
exercisable: (i) during the Participant’s lifetime only by (A) the Participant,
(B) the Participant’s guardian or legal representative, (C) a Family Member of
the Participant who has acquired the NQSO by “permitted transfer;” and (ii)
after Participant’s death, by the legal representative of the Participant’s
heirs or legatees. “Permitted transfer” means, as authorized by this Plan and
the Committee in an NQSO, any transfer effected by the Participant during the
Participant’s lifetime of an interest in such NQSO but only such transfers which
are by gift or domestic relations order. A permitted transfer does not include
any transfer for value and neither of the following are transfers for value: (a)
a transfer of under a domestic relations order in settlement of marital property
rights or (b) a transfer to an entity in which more than fifty percent of the
voting interests are owned by Family Members or the Participant in exchange for
an interest in that entity.
 
11.    PRIVILEGES OF STOCK OWNERSHIP; RESTRICTIONS ON SHARES.
 
11.1    Voting and Dividends.    No Participant will have any of the rights of a
stockholder with respect to any Shares until the Shares are issued to the
Participant. After Shares are issued to the Participant, the Participant will be
a stockholder and have all the rights of a stockholder with respect to such
Shares, including the right to vote and receive all dividends or other
distributions made or paid with respect to such Shares; provided, that if such
Shares are Restricted Stock, then any new, additional or different securities
the Participant may become entitled to receive with respect to such Shares by
virtue of a stock dividend, stock split or any other change in the corporate or
capital structure of the Company will be subject to the same restrictions as the
Restricted Stock; provided, further, that the Participant will have no right to
retain such stock dividends or stock distributions with respect to Shares that
are repurchased at the Participant’s Purchase Price or Exercise Price pursuant
to Section 11.
 
11.2    Restrictions on Shares.    At the discretion of the Committee, the
Company may reserve to itself and/or its
assignee(s) in the Award Agreement a right to repurchase a portion of or all
Unvested Shares held by a Participant following such Participant’s Termination
at any time within ninety (90) days after the later of Participant’s Termination
Date and the date Participant purchases Shares under this Plan, for cash and/or
cancellation of purchase money indebtedness, at the Participant’s Exercise Price
or Purchase Price, as the case may be.
 
12.    CERTIFICATES.    All certificates for Shares or other securities
delivered under this Plan will be subject to such stock transfer orders, legends
and other restrictions as the Committee may deem necessary or advisable,
including restrictions under any applicable federal,



--------------------------------------------------------------------------------

state or foreign securities law, or any rules, regulations and other
requirements of the SEC or any stock exchange or automated quotation system upon
which the Shares may be listed or quoted.
 
13.    ESCROW; PLEDGE OF SHARES.    To enforce any restrictions on a
Participant’s Shares, the Committee may require the Participant to deposit all
certificates representing Shares, together with stock powers or other
instruments of transfer approved by the Committee, appropriately endorsed in
blank, with the Company or an agent designated by the Company to hold in escrow
until such restrictions have lapsed or terminated, and the Committee may cause a
legend or legends referencing such restrictions to be placed on the
certificates. Any Participant who is permitted to execute a promissory note as
partial or full consideration for the purchase of Shares under this Plan will be
required to pledge and deposit with the Company all or part of the Shares so
purchased as collateral to secure the payment of Participant’s obligation to the
Company under the promissory note; provided, however, that the Committee may
require or accept other or additional forms of collateral to secure the payment
of such obligation and, in any event, the Company will have full recourse
against the Participant under the promissory note notwithstanding any pledge of
the Participant’s Shares or other collateral. In connection with any pledge of
the Shares, Participant will be required to execute and deliver a written pledge
agreement in such form as the Committee will from time to time approve. The
Shares purchased with the promissory note may be released from the pledge on a
pro rata basis as the promissory note is paid.
 
14.    EXCHANGE AND BUYOUT OF AWARDS.    The Committee may, at any time or from
time to time, authorize the Company, with the consent of the respective
Participants, to issue new Awards in exchange for the surrender and cancellation
of any or all outstanding Awards. The Committee may at any time buy from a
Participant an Award previously granted with payment in cash, Shares (including
Restricted Stock) or other consideration, based on such terms and conditions as
the Committee and the Participant may agree.
 
15.    SECURITIES LAW AND OTHER REGULATORY COMPLIANCE.    An Award will not be
effective unless such Award is in compliance with all applicable federal and
state securities laws, rules and regulations of any governmental body, and the
requirements of any stock exchange or automated quotation system upon which the
Shares may then be listed or quoted, as they are in effect on the date of grant
of the Award and also on the date of exercise or other issuance. Notwithstanding
any other provision in this Plan, the Company will have no obligation to issue
or deliver certificates for Shares under this Plan prior to: (a) obtaining any
approvals from governmental agencies that the Company determines are necessary
or advisable; and/or (b) completion of any registration or other qualification
of such Shares under any state or federal law or ruling of any governmental body
that the Company determines to be necessary or advisable. The Company will be
under no obligation to register the Shares with the SEC or to effect compliance
with the registration, qualification or listing requirements of any state



--------------------------------------------------------------------------------

securities laws, stock exchange or automated quotation system, and the Company
will have no liability for any inability or failure to do so.
 
16.    NO OBLIGATION TO EMPLOY.    Nothing in this Plan or any Award granted
under this Plan will confer or be deemed to confer on any Participant any right
to continue in the employ of, or to continue any other relationship with, the
Company or any Parent or Subsidiary of the Company or limit in any way the right
of the Company or any Parent or Subsidiary of the Company to terminate
Participant’s employment or other relationship at any time, with or without
cause.
 
17.    CORPORATE TRANSACTIONS.
 
17.1    Assumption or Replacement of Awards by Successor.    Except for
automatic grants to Outside Directors pursuant to Section 8 hereof, in the event
of (a) a dissolution or liquidation of the Company, (b) a merger or
consolidation in which the Company is not the surviving corporation (other than
a merger or consolidation with a wholly-owned subsidiary, a reincorporation of
the Company in a different jurisdiction, or other transaction in which there is
no substantial change in the stockholders of the Company or their relative stock
holdings and the Awards granted under this Plan are assumed, converted or
replaced by the successor corporation, which assumption will be binding on all
Participants), (c) a merger in which the Company is the surviving corporation
but after which the stockholders of the Company immediately prior to such merger
(other than any stockholder that merges, or which owns or controls another
corporation that merges, with the Company in such merger) cease to own their
shares or other equity interest in the Company, (d) the sale of substantially
all of the assets of the Company, or (e) the acquisition, sale, or transfer of
more than 50% of the outstanding shares of the Company by tender offer or
similar transaction (each, a “Corporate Transaction”), any or all outstanding
Awards may be assumed, converted or replaced by the successor corporation (if
any), which assumption, conversion or replacement will be binding on all
Participants. In the alternative, the successor corporation may substitute
equivalent Awards or provide substantially similar consideration to Participants
as was provided to stockholders (after taking into account the existing
provisions of the Awards). The successor corporation may also issue, in place of
outstanding Shares of the Company held by the Participants, substantially
similar shares or other property subject to repurchase restrictions no less
favorable to the Participant. In the event such successor corporation (if any)
refuses to assume or substitute Awards, as provided above, pursuant to a
transaction described in this Subsection 17.1, such Awards will expire on such
transaction at such time and on such conditions as the Committee will determine.
Notwithstanding anything in this Plan to the contrary, the Committee may, in its
sole discretion, provide that the vesting of any or all Awards granted pursuant
to this Plan will accelerate upon a transaction described in this Section 17. If
the Committee exercises such discretion with respect to Options, such Options
will become exercisable in full prior to the consummation of such event at such
time and on such conditions as the Committee determines, and if such Options are
not



--------------------------------------------------------------------------------

exercised prior to the consummation of the corporate transaction, they shall
terminate at such time as determined by the Committee.
 
17.2    Other Treatment of Awards.    Subject to any greater rights granted to
Participants under the foregoing provisions of this Section 17, in the event of
the occurrence of any Corporate Transaction described in Section 17.1, any
outstanding Awards will be treated as provided in the applicable agreement or
plan of merger, consolidation, dissolution, liquidation, or sale of assets.
 
17.3    Assumption of Awards by the Company.    The Company, from time to time,
also may substitute or assume outstanding awards granted by another company,
whether in connection with an acquisition of such other company or otherwise, by
either; (a) granting an Award under this Plan in substitution of such other
company’s award; or (b) assuming such award as if it had been granted under this
Plan if the terms of such assumed award could be applied to an Award granted
under this Plan. Such substitution or assumption will be permissible if the
holder of the substituted or assumed award would have been eligible to be
granted an Award under this Plan if the other company had applied the rules of
this Plan to such grant. In the event the Company assumes an award granted by
another company, the terms and conditions of such award will remain unchanged
(except that the exercise price and the number and nature of Shares issuable
upon exercise of any such option will be adjusted appropriately pursuant to
Section 424(a) of the Code). In the event the Company elects to grant a new
Option rather than assuming an existing option, such new Option may be granted
with a similarly adjusted Exercise Price.
 
18.    ADOPTION AND STOCKHOLDER APPROVAL.    This Plan shall be approved by the
stockholders of the Company (excluding Shares issued pursuant to this Plan),
consistent with applicable laws, within twelve (12) months before or after the
date this Plan is adopted by the Board. This Plan will become effective on the
date on which the stockholders of the Company approve the Plan (the “Effective
Date”). Upon the Effective Date, the Committee may grant Awards pursuant to this
Plan; provided, however, that: (a) no Option may be exercised prior to initial
stockholder approval of this Plan; (b) no Option granted pursuant to an increase
in the number of Shares subject to this Plan approved by the Board will be
exercised prior to the time such increase has been approved by the stockholders
of the Company; (c) in the event that initial stockholder approval is not
obtained within the time period provided herein, all Awards granted hereunder
shall be cancelled, any Shares issued pursuant to any Awards shall be cancelled
and any purchase of Shares issued hereunder shall be rescinded; and (d) in the
event that stockholder approval of such increase is not obtained within the time
period provided herein, all Awards granted pursuant to such increase will be
cancelled, any Shares issued pursuant to any Award granted pursuant to such
increase will be cancelled, and any purchase of Shares pursuant to such increase
will be rescinded.



--------------------------------------------------------------------------------

 
19. TERM OF PLAN/GOVERNING LAW.    Unless earlier terminated as provided herein,
this Plan will terminate ten (10) years from the date this Plan is adopted by
the Board or, if earlier, the date of stockholder approval. This Plan and all
agreements thereunder shall be governed by and construed in accordance with the
laws of the State of California.
 
20.    AMENDMENT OR TERMINATION OF PLAN.    The Board may at any time terminate
or amend this Plan in any respect, including without limitation amendment of any
form of Award Agreement or instrument to be executed pursuant to this Plan;
provided, however, that the Board will not, without the approval of the
stockholders of the Company, amend this Plan in any manner that requires such
stockholder approval.
 
21.    NONEXCLUSIVITY OF THE PLAN.    Neither the adoption of this Plan by the
Board, the submission of this Plan to the stockholders of the Company for
approval, nor any provision of this Plan will be construed as creating any
limitations on the power of the Board to adopt such additional compensation
arrangements as it may deem desirable, including, without limitation, the
granting of stock options and bonuses otherwise than under this Plan, and such
arrangements may be either generally applicable or applicable only in specific
cases.
 
22.    DEFINITIONS.    As used in this Plan, the following terms will have the
following meanings:
 
“Award” means any award under this Plan, including any Option or Restricted
Stock.
 
“Award Agreement” means, with respect to each Award, the signed written
agreement between the Company and the Participant setting forth the terms and
conditions of the Award.
 
“Board” means the Board of Directors of the Company.
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Committee” means the Compensation Committee of the Board.
 
“Company” means Macromedia, Inc. or any successor corporation.
 
“Disability” means a disability, whether temporary or permanent, partial or
total, as determined by the Committee.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

 
“Exercise Price” means the price at which a holder of an Option may purchase the
Shares issuable upon exercise of the Option.
 
“Fair Market Value” means, as of any date, the value of a share of the Company’s
Common Stock determined as follows:
 

 
(a)
 
if such Common Stock is then quoted on the Nasdaq National Market, its closing
price on the Nasdaq National Market on the date of determination as reported in
The Wall Street Journal;

 

 
(b)
 
if such Common Stock is publicly traded and is then listed on a national
securities exchange, its closing price on the date of determination on the
principal national securities exchange on which the Common Stock is listed or
admitted to trading as reported in The Wall Street Journal;

 

 
(c)
 
if such Common Stock is publicly traded but is not quoted on the Nasdaq National
Market nor listed or admitted to trading on a national securities exchange, the
average of the closing bid and asked prices on the date of determination as
reported in The Wall Street Journal; or

 

 
(d)
 
if none of the foregoing is applicable, by the Committee in good faith.

 
“Family Member” includes any of the following:
 

 
(a)
 
child, stepchild, grandchild, parent, stepparent, grandparent, spouse, former
spouse, sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law, or sister-in-law of the Participant, including
any such person with such relationship to the Participant by adoption;

 

 
(b)
 
any person (other than a tenant or employee) sharing the Participant’s
household;

 

 
(c)
 
a trust in which the persons in (a) and (b) have more than fifty percent of the
beneficial interest;

 

 
(d)
 
a foundation in which the persons in (a) and (b) or the Participant control the
management of assets; or

 

 
(e)
 
any other entity in which the persons in (a) and (b) or the Participant own more
than fifty percent of the voting interest.

 
“Insider” means an officer or director of the Company or any other person whose
transactions in the Company’s Common Stock are subject to Section 16 of the
Exchange Act.
 
“Option” means an award of an option to purchase Shares pursuant to Section 5.



--------------------------------------------------------------------------------

 
“Outside Director” means a member of the Board who is not an employee of the
Company or any Parent or Subsidiary.
 
“Parent” means any corporation (other than the Company) in an unbroken chain of
corporations ending with the Company if each of such corporations other than the
Company owns stock possessing 50% or more of the total combined voting power of
all classes of stock in one of the other corporations in such chain.
 
“Participant” means a person who receives an Award under this Plan.
 
“Performance Factors” means the factors selected by the Committee from among the
following measures to determine whether the performance goals established by the
Committee and applicable to Awards have been satisfied:
 

 
(a)
 
Net revenue and/or net revenue growth;

 

 
(b)
 
Earnings before income taxes and amortization and/or earnings before income
taxes and amortization growth;

 

 
(c)
 
Operating income and/or operating income growth;

 

 
(d)
 
Net income and/or net income growth;

 

 
(e)
 
Earnings per share and/or earnings per share growth;

 

 
(f)
 
Total stockholder return and/or total stockholder return growth;

 

 
(g)
 
Return on equity;

 

 
(h)
 
Operating cash flow return on income;

 

 
(i)
 
Adjusted operating cash flow return on income;

 

 
(j)
 
Economic value added; and

 

 
(k)
 
Individual confidential business objectives.

 
“Performance Period” means the period of service determined by the Committee,
not to exceed five years, during which years of service or performance is to be
measured for Restricted Stock Awards.



--------------------------------------------------------------------------------

 
“Plan” means this Macromedia, Inc. 2002 Equity Incentive Plan, as amended from
time to time.
 
“Restricted Stock Award” means an award of Shares pursuant to Section 6.
 
“SEC” means the Securities and Exchange Commission.
 
“Securities Act” means the Securities Act of 1933, as amended.
 
“Shares” means shares of the Company’s Common Stock reserved for issuance under
this Plan, as adjusted pursuant to Sections 2 and 17, and any successor
security.
 
“Subsidiary” means any corporation (other than the Company) in an unbroken chain
of corporations beginning with the Company if each of the corporations other
than the last corporation in the unbroken chain owns stock possessing 50% or
more of the total combined voting power of all classes of stock in one of the
other corporations in such chain.
 
“Termination” or “Terminated” means, for purposes of this Plan with respect to a
Participant, that the Participant has for any reason ceased to provide services
as an employee, officer, director, consultant, independent contractor, or
advisor to the Company or a Parent or Subsidiary of the Company. An employee
will not be deemed to have ceased to provide services in the case of (i) sick
leave, (ii) military leave, or (iii) any other leave of absence approved by the
Committee, provided, that such leave is not more than a period pursuant to a
formal policy adopted from time to time by the Company and issued and
promulgated to employees in writing, provided further, however that, for
purposes of ISO status for a Participant’s Options, any leave that is more than
90 days must have a guarantee of reemployment by a written contract or statute.
In the case of any employee on an approved leave of absence, the Committee may
make such provisions respecting suspension of vesting of the Award while on
leave from the employ of the Company or a Subsidiary as it may deem appropriate,
except that in no event may an Option be exercised after the expiration of the
term set forth in the Option agreement. The Committee will have sole discretion
to determine whether a Participant has ceased to provide services and the
effective date on which the Participant ceased to provide services (the
“Termination Date”).
 
“Unvested Shares” means “Unvested Shares” as defined in the Award Agreement.
 
“Vested Shares” means “Vested Shares” as defined in the Award Agreement.